      Case 5:19-cv-00063-DPM Document 65 Filed 08/18/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DEVERICK SCOTT
ADC #131042                                                 PLAINTIFF

v.                       No. 5:19-cv-63-DPM

JAMES GIBSON, Warden, Varner Unit;
VIRGINIA ALLEN, Mailroom Supervisor,
Varner Supermax Unit; TRENT SMITH,
Officer, Varner Supermax Unit; JOHN
POLLETT, Chaplain, Varner Supermax
Unit; SEAM TREAS, Chaplain, Varner
Supermax Unit; DEXTER MCDONNELL,
Chaplain, Varner Supermax Unit; DOES,
Publication Review Committee Members,
Varner Unit; and BRIANA BOATNER                         DEFENDANTS

                             JUDGMENT
     Scott's claims are dismissed with prejudice.



                                                v
                                 D .P. Marshall Jr.
                                 United States District Judge
